          Case 1:19-cv-01317-DAD-BAM Document 46 Filed 01/19/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                                 UNITED STATES DISTRICT COURT
 9
                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   MARIYA KARPENKO,                                    Case No. 1:19-cv-01317-DAD-BAM
12                  Plaintiff,                           ORDER REGARDING JOINT NOTICE OF
                                                         SETTLEMENT
13           v.
                                                         (Doc. No. 45)
14   C R BARD INCORPORATED, et al.,
15                  Defendants.
16

17

18          On January 15, 2021, Plaintiff Mariya Karpenko (“Plaintiff”) and Defendants C. R.
19 Bard Inc. and Bard Peripheral Vascular Inc. (“Defendants”) (collectively “Parties”) filed a joint
20 notice of settlement and request for additional time to file dispositional documents. (Doc. No.

21 45.) The Parties indicate that they have reached a full settlement in principle of this action and

22 jointly seek a 90-day extension of time to file dispositional documents. The Parties explain that

23 additional time is needed to finalize settlement documents because the settlement involves a

24 global settlement of hundreds of cases. (Id.)

25          Pursuant to Local Rule 160, and good cause appearing, the Court ORDERS the parties,
26 no later than April 15, 2021, to file appropriate papers to dismiss or conclude this action in its
27 entirety. If the parties require additional time to submit dispositional documents, they may file a

28


                                                    1
         Case 1:19-cv-01317-DAD-BAM Document 46 Filed 01/19/21 Page 2 of 2


 1 request for an extension supported by good cause. Local Rule 160(b). This Court VACATES

 2 all other pending dates and matters. Failure to comply with this order may be grounds for the

 3 imposition of sanctions on counsel or parties who contributed to violation of this order. See

 4 Local Rule 160, Local Rule 272.
   IT IS SO ORDERED.
 5

 6    Dated:     January 19, 2021                          /s/ Barbara   A. McAuliffe              _
                                                       UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                   2
